DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 1 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Russell, IV (US 5,456,503) in view of Fang (US 4,950,008).  

Regarding claim 1, Russell, IV discloses: 
 A positioning structure for a lock deadbolt comprising: 
a body (24,25; Russell IV) including a base (24,25; Russell IV), 
an actuation section (annotated Fig.1; Russell IV)  formed on an end of the base, 
an accommodation chamber (annotated Fig.1; Russell IV) defined inside the base, two slots annotated ((two)50; Russell IV) passing through two sides of the base respectively and communicating with the accommodation chamber, two first orifices 
two limitation sheets((two)48); Russell IV) extending from two bottoms of the two slots respectively, and two defining recesses ((two)annotated Fig.1; Russell IV) defined inside a bottom of the base opposite to the two limitation sheets respectively; 
an actuation device (68; Russell IV) including a driving segment (annotated Fig. 1 Russell IV) formed on a first end of the actuation device, 
an extension (68; Russell IV) extending on a second end of the actuation device, two wings (base of sheets 48; Russell IV) extending from two sides of a distal end of the extension, the driving segment being accommodated in a drive space (64 within 24 and 28; Russell IV) of the body so that the driving segment moves in the drive space forward and backward (toward and away from 12; Russell IV), and the two wings being received (when exploded is assembled Russell IV)  and slidably moving in the two slots of the body Russell IV), wherein the driving segment has a connection portion ( Fig. 1 annotated; Russell IV)  formed on a predetermined position thereof, and the extension has a notch ( annotated Fig.1; Russell IV) defined thereon adjacent to the distal end of the extension; 
a rotation member ( 40, Fig.1; Russell IV) including a swing column ( about 40, annotated, Fig.1; Russell IV)  rotatably connected (functionally, Fig.1; Russell IV) with the two first orifices of the body, a post radially (42; Fig.1; Russell IV)  extending from a predetermined position of the swing column and movably extending out of the notch of the actuation device, a rotary seat (annotated, Fig.1; Russell IV )extending from a side of the swing column, 

a locking head (chamfered end  of driving segment, Fig.1 annotated; Russell IV) including a coupling portion (Fig.1 annotated; Russell IV) formed on an end of the locking head and fitted with the driving segment of the actuation device, and a driven portion (Fig.1 annotated; Russell IV)  corresponding to the connection portion of the actuation device so that when the coupling portion is fitted with the driving segment of the actuation device, the driven portion is connected with the connection portion of the actuation device.

Russell IV does not disclose: the rotation member further includes a cross groove passing through two sides of the swing column.
Fang teaches rotation member further includes a cross groove for the purpose of connecting to connecting plate for operating a moving plate.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Russell IV with rotation member further includes a cross groove as taught by Fang for the expected benefit of replacing one well known rotary 

    PNG
    media_image1.png
    578
    838
    media_image1.png
    Greyscale

Figure taken from Russell IV (US 5456,503)

    PNG
    media_image2.png
    585
    777
    media_image2.png
    Greyscale

Figure taken from Fang (US 4,950,008)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas L. Neubauer whose telephone number is 571.272.4864.  The examiner can normally be reached on Monday - Friday, 8:00 AM through 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/T. L. N./
Examiner, Art Unit 3675

/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675